IN THE SUPREME COURT OF PENNSYLVANIA
                                 MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 128 MM 2020
                                                :
                       Respondent               :
                                                :
                                                :
                v.                              :
                                                :
                                                :
 RAMEL M. MOSLEY,                               :
                                                :
                       Petitioner               :



                                        ORDER
PER CURIAM

         AND NOW, this 28th day of August, 2020, the Application to Exceed Word Limit

is DENIED. Counsel is DIRECTED to file a Petition for Allowance of Appeal that

complies with Rule of Appellate Procedure 1115(f) within 30 days from the date of this

Order.